DETAILED ACTION

The amendments filed on 03/21/2022 have been entered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, 12, and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rasheed (US 20120273270).

Regarding claims 1 and 9, Rasheed discloses a system comprising: at least one formation property sensor (51, 52, 53) positionable at a bottom hole assembly (40) within a wellbore (20) to detect at least one formation property at the bottom hole assembly (fig 1, [0075], [0088]); a rotary steerable system (62) positionable within the wellbore to steer a drill bit (60) ([0053] teaches the use of a rotary steerable system, also see fig 1, 6, [0090]); a processing device (55) positionable to communicatively couple to the at least one formation property sensor and the rotary steerable system ([0057] discloses the use of a microprocessor control that receive formation data and guiding the directional control system to ensure optimal trajectory); and a memory device comprising instructions that are executable by the processing device ([0092] discloses the use of a memory module that can store instructions) for causing the processing device to: receive a target trajectory reference from a formation model ([0092] discloses the use of a pre-programmed/planned trajectory as a reference in the detection of formation and formation features); receive sensor signals from the at least one formation property sensor representing the at least one formation property ([0092], [0103] discloses sending formation characteristic signal to processor 55); compute a trajectory set-point change using the at least one formation property ([0093] discloses comparing formation and formation features to preprogramed trajectory, also see [0066]); compute a target trajectory using the target trajectory reference and the trajectory set-point change ([0036] discloses optimizing wellbore trajectory based on formation data, fig 9 discloses revising coordinates of the wellbore trajectory based on formation survey measure by downhole sensors, also see [0066]); transmit the target trajectory to the rotary steerable system to steer the drill bit ([0066]-[0068]).
updating the formation model using the sensor signals from the at least one formation property sensor; and receive a new target trajectory reference from the formation model that has been updated by the sensor signals ([0066]- [0068] discloses acquiring sensor data, and using a processor to correlate whether the pre-programmed wellbore trajectory is actually being drilled to an optimal well path based on ahead of the bit formation evaluation. The processor, detects a formation or feature of interest such as a fault or change in porosity or a gas zone it automatically correlates the two measurements, and recalculates an optimal trajectory. It is important to note that the detection of feature and the correlation of the measurement represents the updating of the formation model).

Regarding claim 4, Rasheed further discloses that the rotary steerable system is positionable to maintain a drilling trajectory based on the target trajectory until a new target trajectory is received at the rotary steerable system ([0099], fig 6).


	Regarding claims 7, 15, and 17 Rasheed further discloses that the target trajectory of the drill bit comprises an indication of an inclination angle and an azimuth angle of the drill bit ([0010]).

	Regarding claim 8, Rasheed further discloses that the at least one formation property sensor comprises a gamma-ray sensor, a resistivity sensor, a density sensor, a nuclear magnetic resonance sensor, an acoustic sensor, or any combination thereof ([0052]).

	Regarding claim 12, Rasheed further discloses that steering the drill bit comprises a rotary steerable system maintaining an inclination angle, an azimuth angle, or both identified by the target trajectory until a new target trajectory is received at the rotary steerable system ([0068]).

Regarding claim 16, Rasheed discloses a non-transitory computer-readable medium comprising program code that is executable by a processing device (55) ([0057] discloses the use of a microprocessor control that receive formation data and guiding the directional control system to ensure optimal trajectory) for causing the processing device to: receive a target trajectory reference from a formation model ([0092] discloses the use of a pre-programmed/planned trajectory as a reference in the detection of formation and formation features); receive sensor signals from at least one sensor representing a gamma-ray count, a resistivity, a density, a nuclear magnetic resonance, or a combination thereof of a formation surrounding the at least one sensor ([0010]); compute a trajectory set-point change using the gamma-ray count, the resistivity, the density, the nuclear magnetic resonance, or the combination thereof ([0093] discloses comparing formation and formation features to preprogramed trajectory, also see [0066]); compute a target trajectory using the target trajectory reference and the trajectory set- point change ([0036] discloses optimizing wellbore trajectory based on formation data, fig 9 discloses revising coordinates of the wellbore trajectory based on formation survey measure by downhole sensors, also see [0066]);; and transmit the target trajectory to a rotary steerable system to steer a drill bit ([0066]-[0068]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed (US 20120273270) as applied to claims 1 and 9 above, and further in view of Zhao et al. (WO 2018144169).

Regarding claims 2 and 10, Rasheed is silent regarding computing a wellbore trajectory error between the target trajectory and a measured trajectory of the drill bit; and transmit the wellbore trajectory error to the rotary steerable system to steer the drill bit while compensating for a difference between the target trajectory and the measured trajectory.
Rasheed and Zhao disclose similar directional drilling method used to optimize well placement. 
Zhao teaches computing a wellbore trajectory error between the target trajectory and a measured trajectory of the drill bit (step 920, fig 9); and transmit the wellbore trajectory error to the rotary steerable system to steer the drill bit while compensating for a difference between the target trajectory and the measured trajectory (steps 925, 930, 935, 940, fig 9).


Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed (US 20120273270) as applied to claims 1 and 9 above, and further in view of Wilson et al. (US 20170096887).

Regarding claims 5-6, 13-14, and 19, Rasheed is silent regarding performing a three-dimensional inversion on the sensor signals from the at least one formation property sensor representing the at least one formation property, wherein the trajectory set-point change is generated based on the three-dimensional inversion.
Rasheed and Wilson disclose similar directional drilling method used to optimize well placement. 
Wilson teaches performing a three-dimensional inversion on the sensor signals from the at least one formation property sensor representing the at least one formation property ([0024] discloses performing a 3d inversion on the sensor signals), wherein the trajectory set-point change is generated based on the three-dimensional inversion ([0137] discloses controlling drilling operation based on the 3D earth model).
(Claims 6 and 14) Wilson further teaches that the trajectory set-point change is generated based on look-ahead sensing of the at least one formation property sensor to maintain the drill bit within a formation identified by the three-dimensional inversion ([0167] discloses controlling drilling operation based on evaluation of the geological formation head).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rasheed and Wilson before him or her, to modify the method disclosed by Rasheed to include the 3D inversion as taught by Rasheed in order to provide more efficient methods of modeling and inverting formation data ([0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rasheed (US 20120273270) as applied to claims 19 above, and further in view of Weisbeck et al. (US 20150218938).

Regarding claim 20, Rasheed is silent regarding the fact that the sensor signals representing the gamma-ray count comprise a high-side gamma-ray count, a low-side gamma-ray count, a left-side gamma-ray count, and a right-side gamma-ray count of a gamma-ray detector.
Rasheed and Weisbeck disclose similar MWD tools used to take downhole formation measurement. 
Weisbeck teaches the fact that the sensor signals representing the gamma-ray count comprise a high-side gamma-ray count, a low-side gamma-ray count, a left-side gamma-ray count, and a right-side gamma-ray count of a gamma-ray detector ([0006]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rasheed and Weisbeck before him or her, to modify the method disclosed by Rasheed to include the low side gamma ray count as taught by Weisbeck in order to provide directional gamma ray data. 
Response to Arguments

Applicant's arguments filed on 03/21/2022 have been fully considered but they are not persuasive. 
Applicants states that Rasheed fails to teach update the formation model using the sensor signals from the at least one formation property sensor; and receive a new target trajectory reference from the formation model that has been updated by the sensor signals. The Examiner respectfully disagrees. In fact, in [0066] Rasheed discloses acquiring sensor data, and using a processor to correlate whether the pre-programmed wellbore trajectory is actually being drilled to an optimal well path based on ahead of the bit formation evaluation. The processor, detects a formation or feature of interest such as a fault or change in porosity or a gas zone it automatically correlates the two measurements, and recalculates an optimal trajectory. It is important to note that the detection of a formation or feature of interest such as a fault or change in porosity or a gas zone and the correlation of the measurements represents an update of the formation model.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672        
                                                                                                                                                                                                06/06/2022